
	
		I
		111th CONGRESS
		1st Session
		H. R. 2549
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Capuano (for
			 himself, Mr. Maffei,
			 Mr. Kanjorski,
			 Mr. Frank of Massachusetts,
			 Mr. Cleaver,
			 Mr. Baca, Mr. Moran of Virginia,
			 Mr. Andrews, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To ensure uniform and accurate credit rating of municipal
		  bonds and provide for a review of the municipal bond insurance
		  industry.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Bond Fairness Act.
		2.Preservation of
			 authority to prevent discriminationSection 15E of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–7) is amended—
			(1)by redesignating
			 subsection (p) as subsection (q); and
			(2)by inserting after
			 subsection (o) the following new subsection:
				
					(p)Ratings Clarity
				and Consistency
						(1)Commission
				obligationSubject to paragraphs (2) and (3), the Commission
				shall require each nationally recognized statistical rating organization that
				is registered under this section to establish, maintain, and enforce written
				policies and procedures reasonably designed—
							(A)to establish and
				maintain credit ratings with respect to securities and money market instruments
				designed to assess the risk that investors in securities and money market
				instruments may not receive payment in accordance with the terms of issuance of
				such securities and instruments;
							(B)to define clearly
				any rating symbol used by that organization; and
							(C)to apply such
				rating symbol in a consistent manner for all types of securities and money
				market instruments.
							(2)Additional
				credit factorsNothing in paragraph (1)(A), (B), or (C)—
							(A)prohibits a
				nationally recognized statistical rating organization from using additional
				credit factors that are documented and disclosed by the organization and that
				have a demonstrated impact on the risk an investor in a security or money
				market instrument will not receive repayment in accordance with the terms of
				issuance;
							(B)prohibits a
				nationally recognized statistical rating organization from considering credit
				factors that are unique to municipal securities that are not backed by the
				issuer’s full faith and credit in its assessment of the risk an investor in a
				security or money market instrument will not receive repayment in accordance
				with the terms of issuance; or
							(C)prohibits a nationally recognized
				statistical rating organization from using an additional symbol with respect to
				the ratings described in paragraph (1)(A) for the purpose of distinguishing the
				ratings of a certain type of security or money market instrument from ratings
				of any other types of securities or money market instruments.
							(3)Complementary
				ratingsThe Commission shall not impose any requirement under
				paragraph (1) that prevents nationally recognized statistical rating
				organizations from establishing ratings that are complementary to the ratings
				described in paragraph (1)(A) and that are created to measure a discrete aspect
				of the security’s or instrument’s risk.
						(4)Review
							(A)Performance
				measuresThe Commission shall, by rule, establish performance
				measures that the Commission shall consider when deciding whether to initiate a
				review concerning whether a nationally recognized statistical rating
				organization has failed to adhere to such organization’s stated procedures and
				methodologies for issuing ratings on securities or money market
				instruments.
							(B)Consideration of
				evidencePerformance measures the Commission may consider in
				initiating a review of an organization’s ratings in each of the categories
				described in clauses (i) through (v) of section 3(a)(62)(B) during an
				appropriate interval (as determined by the Commission) include the transition
				and default rates of its in discrete asset
				classes.
							.
			3.ImplementationThe Securities and Exchange Commission shall
			 prescribe rules to implement the amendments made by section 101 within 270 days
			 after the date of enactment of this Act.
		
